Citation Nr: 0721643	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-32 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for kidney cancer with 
metastasis in the left leg, to include as due to herbicide 
exposure.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, Mr. C., and Mrs. S. 


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from July 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In April 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The Board notes that the veteran submitted evidence at the 
hearing which was not considered by the RO; however, as the 
veteran also submitted a waiver of RO review of this 
evidence, a remand is not required.


FINDING OF FACT

Kidney cancer with metastasis in the left leg was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is kidney cancer otherwise shown 
to be related to the veteran's active duty service, including 
exposure to herbicides.


CONCLUSION OF LAW

Kidney cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The veteran seeks service connection for kidney cancer, to 
include as due to herbicide exposure.  At his April 2007 
hearing, he testified that he served in Vietnam and spent 
time out in the field.  He also reported that though he 
described urinary problems to a physician in 1985, he was 
first diagnosed with kidney cancer in 2002.   

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  In the present 
appeal, there is evidence that the veteran served in Vietnam; 
documents reflect that he received the Army Commendation 
Medal for heroism in sustained combat operations against a 
hostile force in the Republic of Vietnam from May 28, 1970 to 
May 30, 1970.  As there is affirmative evidence of the 
veteran's presence in Vietnam in May 1970, he is presumed to 
have been exposed to an herbicide agent during such service.  
38 U.S.C.A. § 1116(f).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e) (2006).  

The Secretary of Veterans Affairs determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary 
clarified that a presumption of service connection based on 
exposure to herbicides is not warranted for the following 
conditions: Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis (ALS), chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Initially, the veteran does not assert, nor does the evidence 
suggest that service connection on the basis of direct 
causation is warranted.  Kidney cancer was not shown in 
service, and the first evidence of cancer was dated in 2002, 
more than twenty years after separation.  Moreover, there is 
no medical evidence relating kidney cancer to service.  The 
Board notes that the veteran was not afforded a medical 
examination relating to whether or not the kidney cancer was 
directly related to service.  In McClendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c). The three salient 
benchmarks noted by the Court were competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and, indication that 
the current disability may be associated with an in-service 
event.  Id.  In the present appeal, there is not an 
indication of an in-service disease or event which could have 
caused kidney cancer, nor is there indication that the 
current disability may be associated with service.  Thus, an 
examination is not required to determine if kidney cancer is 
directly related to service. 
 
Next, the Board finds that service connection for kidney 
cancer on a presumptive basis is not warranted.  Though 
medical records reflect a diagnosis of kidney cancer from 
2002 onwards, kidney cancer is not among the disabilities 
listed in 38 C.F.R.  § 3.309(e).  In this regard, the Board 
notes that the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003).  Kidney 
cancer is not a type of respiratory cancer, and although the 
medical records also state that the veteran has renal cancer, 
the Secretary has specifically stated that a presumption of 
service connection based on exposure to herbicides is not 
warranted for renal cancer.  See Notice, 68 Fed. Reg. 27,630-
41 (May 20, 2003).

Thus, there is no evidence that the veteran has any condition 
listed in 38 C.F.R. § 3.309(e) and the Secretary has also 
specifically stated that presumptive service connection based 
on herbicide exposure cannot be granted for the condition of 
renal cancer.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable to kidney cancer.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board considered the veteran's statements that it is his 
opinion that he developed kidney cancer due to Agent Orange 
exposure.  However, while the veteran is competent as a lay 
person to report that on which he has personal knowledge, he 
is not competent to offer a medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has carefully reviewed the record and has concluded 
that since there is no evidence suggesting that the veteran's 
kidney, or renal, cancer was related to his active service, 
including exposure to Agent Orange, the preponderance of the 
evidence is against the claim for service connection.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of October 2002 and June 2004 
letters; the October 2002 letter was sent prior to the 
January 2003 rating decision.  The letters notified the 
veteran that VA would obtain all relevant service department 
records or VA medical records.  The RO notified the veteran 
of his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to notify VA of 
additional information, which, in effect, would include any 
evidence in his possession.  The letters specifically 
notified the veteran that VA would obtain any relevant 
evidence in the possession of a federal department or agency.  
The letters also provided the veteran with the information 
and evidence necessary to substantiate the direct and 
presumptive service connection claims.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the veteran and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.  See Washington v. Nicholson, 
NO. 03-0773 (U.S. Vet. App. May 26, 2007).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
the present appeal, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in a March 2006 letter.  

The VA has obtained all relevant, identified, and available 
evidence.  As previously noted, there is not a VA examination 
of record.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  38 U.S.C.A. § 5103A(d).  In the present 
claim, there is no evidence that the current cancer is 
related to service and the kidney cancer is not on the list 
of presumptive conditions related to herbicide exposure.  
Therefore an examination is not necessary.  

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  






ORDER

Service connection for kidney cancer with metastasis in the 
left leg, to include as due to herbicide exposure, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


